Judgment, Supreme *59Court, Bronx County (Harold Silverman, J.), rendered June 26, 1997, convicting defendant, after a jury trial, of rape in the first degree (two counts) and sodomy in the first degree (two counts), and sentencing him to four concurrent terms of 7 to 21 years, unanimously affirmed.
Defendant was not deprived of a fair trial by the fact that evidence was presented in support of a charge of endangering the welfare of a child that the court subsequently decided not to submit to the jury. This charge was brought in good faith and properly consolidated for trial with the indictment upon which defendant was convicted, and it was not transformed into an “uncharged crime” by the court’s action, the timing of which caused no prejudice to defendant (see, People v Brown, 83 NY2d 791, 793-794; People v Reyes, 241 AD2d 352, lv denied 91 NY2d 896).
The challenged portions of the prosecutor’s summation were largely responsive to the defense summation, and the court’s curative actions were sufficient to prevent any objectionable comments from causing any prejudice (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D'Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884).
Defendant has not established that he was prejudiced by any delay or incompleteness in the People’s compliance with discovery obligations. We have considered and rejected defendant’s remaining claims. Concur — Tom, J. P., Wallach, Rubin, Saxe and Buckley, JJ.